(QQ`|CDO'|AO>N-\

NNNNNNNNN_\_\_\_\_\_;_\_\_\_\
U)\lO)(D-h(»)N-¥O(QQ`ICDUTAO)N-\O

UN|TED STATES DlSTR|CT COURT
DlSTR|CT OF NEVADA

 

 

 

 

 

 

 

 

ROBERT ANTHONY HlGH, Case No. 3:19-cv-00199-MMD-CBC
Plaintiff / QBDEB
g Fiuan ___ REcEion
v° __ENTERED __ sERvED oii
COUNSEUPART\ES OF RECORD
§§¥i’ii%%?.%'i.%Rii“£§%‘/;€B.RECTOR
et
ai., APR l 7 20l9
Defendants 4
cLERi< us cisiRici ':ouRr
oisiRicT or NEVADA
BY: DEPuTY
l. DlSCUSSloN

 

 

 

 

Plaintiff, who is a prisoner in the custody of the Nevada Departmen': of Corrections
(“NDOC”), has filed a notice of intent to file a civil rights complaint. (ECF Ni). 1-1). Plaintiff
has not filed a complaint or an application to proceed in forma pauperis ir this matter.

Under Federa| Rule of Civil Procedure 3, “[a] civil action is commenced by filing a
complaint with the court." Fed. R. Civ. P. 3. As such, the Court grants Plaintiff thirty (30)
days from the date of this order to submit a complaint to this Court.

Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an
application to proceed in forma pauperis and attach both an inmate account statement
for the past six months and a properly executed financial certificate Plaintiff will be
granted an opportunity to file an application to proceed in forma pauperis, or in the
alternative, pay the full filing fee for this action. lf Plaintiff chooses to file an application
to proceed in forma pauperis he must file a fully complete application to proceed in forma
pauperis
ll. CONCLUS|ON

For the foregoing reasons, lT lS ORDERED that the Clerk of the Cc»urt WlLL SEND
Plaintiff the approved form application to proceed in forma pauperis by a prisoner, as well
as the document entitled information and instructions for filing an in forma pauperis

application.

 

 

©GJ\|C')U'|AO)N-\

NNNNNNNNN_;_\_\_\_\_\_\_\_`_\
m`lo)o'l-§(.¢N-\CCD@\|C)O'|AWN-\O

 

lT lS FURTHER ORDERED that within thirty (30) days from the date of this order,
Plaintiff must either: (1) hle a fully complete application to proceed in forma pauperis, on
the correct form with complete financial attachments in compliance with 28 U.S.C. §
1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the $350 filing
fee and the $50 administrative fee).

lT lS FURTHER ORDERED that Plaintiff will submit a complaint to this Court within
thirty (30) days from the date of this order.

lT lS FURTHER ORDERED that the Clerk of the Court will send to Plaintiff the
approved form for filing a 42 U.S.C. § 1983 complaint and instructions for the same. The
Clerk of the Court will also send Plaintiff a copy of his notice of intent to file a civil rights
complaint (ECF No. 1-1).

lT lS FURTHER ORDERED that if Plaintiff does not timely comply with this order,

dismissal of this action may result.

2‘“ -
DATED THis l__ day of Apni 2019.

  

 

